December 9, 1938.
We think that the two questions presented by the appeal in this case, one having to do with the doctrine of accession and the other with the recording acts, were properly disposed of by the Circuit Judge, and we approve the result *Page 108 
of his decree. Under the admitted facts, the conclusion reached by him as to the first finds general support in the authorities, while his disposition of the second is clearly sustained by our own decisions, including Perkins v. Loan Exchange Bank, 43 S.C. 39, 20 S.E., 759, relied on by the appellant.
The Circuit order, therefore, which will be reported, is affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.